DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 13, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the best prior art found during the examination of the present, Xiaoyong CHEN, Hualing WU, and Tran Minh TRI (“Field strength prediction of mobile communication network based on GIS", 3 September 2012) (referred to herein after as Chen et al.) teach a Geographic Information System capable of “combining spatial data from base maps and nonspatial data such as cell station databases in order to assist the operator in storing, updating, displaying, analyzing, and performing other statistic work related to the network.” (Fig.7; pages 199 and 202), in view of Bornholdt et al. (U.S. Patent Application Publication # 2008/0143603 A1) teach a devices computer hardware architecture (Fig.12), and Chadaga et al. (U.S. Patent # 10,405,196 B1) teach an “analytics engine 138 stores or has access to storage (e.g., a remote storage device) containing information pertaining to the qualification service and the coverage locator system.” (Column 4 Lines 20-23), fail to disclose: “wherein the foliage blocking data comprises obstruction density data that indicates a density of the above-ground object, and wherein the above-ground object is classified into one of multiple classifications based on a value of the obstruction density data; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language 
Claims 2-12 are also allowed by virtue of their dependency on claim 1.
Regarding claim 13, the best prior art found during the examination of the present, Xiaoyong CHEN, Hualing WU, and Tran Minh TRI (“Field strength prediction of mobile communication network based on GIS", 3 September 2012) (referred to herein after as Chen et al.) teach a Geographic Information System capable of “combining spatial data from base maps and nonspatial data such as cell station databases in order to assist the operator in storing, updating, displaying, analyzing, and performing other statistic work related to the network.” (Fig.7; pages 199 and 202), in view of Bornholdt et al. (U.S. Patent Application Publication # 2008/0143603 A1) teach a devices computer hardware architecture (Fig.12), and Chadaga et al. (U.S. Patent # 10,405,196 B1) teach an “analytics engine 138 stores or has access to storage (e.g., a remote storage device) containing information pertaining to the qualification service and the coverage locator system.” (Column 4 Lines 20-23), fail to disclose: “wherein the foliage blocking data comprises obstruction density data that indicates a density of the above- ground object, and wherein the above-ground object is classified into one of multiple classifications based on a value of the obstruction density data; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 14-15 are also allowed by virtue of their dependency on claim 13.
Regarding claim 17, the best prior art found during the examination of the present, Xiaoyong CHEN, Hualing WU, and Tran Minh TRI (“Field strength prediction of mobile communication network based on GIS", 3 September 2012) (referred to herein after as Chen et al.) teach a Geographic Information System capable of “combining spatial data from base maps and nonspatial data such as cell station databases in order to assist the operator in storing, updating, displaying, analyzing, and performing other statistic work related to the network.” (Fig.7; pages 199 and 202), in view of Bornholdt et al. (U.S. Patent Application Publication # 2008/0143603 A1) teach a devices computer hardware architecture (Fig.12), and Chadaga et al. (U.S. Patent # 10,405,196 B1) teach an “analytics engine 138 stores or has access to storage (e.g., a remote storage device) containing information pertaining to the qualification service and the coverage locator system.” (Column 4 Lines 20-23), fail to disclose: “wherein the foliage blocking data comprises obstruction density data that indicates a density of the above-ground object, and wherein the above-ground object is classified into one of multiple classifications based on a value of the obstruction density data; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 18-20 are also allowed by virtue of their dependency on claim 17.
Conclusion
3.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
September 8, 2021